Citation Nr: 9912812	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
other than acne rosacea.

3.  Entitlement to an increased (compensable) rating for 
gout.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had approximately thirty years of active naval 
service, ending with his retirement in October 1989.  

By October 1991 rating decision, the Department of Veterans 
Affairs (VA) Cheyenne Regional Office (RO), inter alia, 
denied service connection for prostatitis and a lung 
disability.  In addition, the RO granted service connection 
for a low back disability and assigned it a 10 percent 
disability rating.  The veteran duly appealed the RO 
determinations, including the initial rating assigned his low 
back disability.  In November 1993, the Board of Veterans' 
Appeals (Board) remanded the matter for additional 
development of the evidence.  

While the matter was in remand status, by March 1995 rating 
decision, the RO granted service connection for prostatitis 
and reactive airway disease and assigned zero and 10 percent 
ratings, respectively.  The grant of service connection for 
these disabilities constitutes a full award of the benefit 
sought on appeal with respect to these issues.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Also in the March 
1995 rating decision, the RO increased the rating for the 
veteran's low back disability from 10 to 20 percent, 
effective July 12, 1991.  

In April 1995, the veteran indicated that he agreed with the 
RO decisions regarding his low back, prostatitis, and lung 
disability.  The Board construes the aforementioned written 
statement to be a withdrawal of the appeal on the remaining 
issue of entitlement to a rating in excess of 20 percent for 
a low back disability.  
38 C.F.R. § 20.204 (1998). 

The current matter comes to the Board from subsequent rating 
decisions of the RO.  In October 1997, the RO denied service 
connection for PTSD and a skin condition (other than acne 
rosacea), claimed as secondary to Accutane use in service.  

By July 1995 rating decision, the RO denied a compensable 
evaluation for gout.  The veteran perfected an appeal with 
the decision in September 1995, arguing that he was entitled 
to a 10 percent rating for gout based on his left great toe 
symptomatology.  By September 1998 rating decision, the RO 
granted a separate 10 percent rating for degenerative joint 
disease, exostosis of the left great toe, and assigned it a 
10 percent rating.  The noncompensable rating for gout was 
continued.  It appears that the veteran's appeal may have 
been satisfied by this action (in that he was awarded a 10 
percent rating for left toe symptomatology); however, there 
is no specific written withdrawal of the issue of entitlement 
to an increased rating for gout under 38 C.F.R. § 20.204.  
Moreover, in October 1998 and March 1999, the veteran's 
representative submitted written argument on the issue.  
Thus, the Board finds that the issue of entitlement to a 
compensable rating for gout remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for 
increased rating the claimant will generally be presumed to 
be seeking the maximum available benefit allowed by law, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded).


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy, as 
evidenced by service records showing that he was awarded the 
Combat Action Ribbon.

2.  PTSD was not clinically evident during the veteran's 
active service and the record contains no competent (medical) 
evidence of a diagnosis of PTSD during the post-service era.

3.  Actinic keratosis was diagnosed on numerous occasions in 
service and post-service clinical records, and the 
evidentiary assertions of the veteran reflect a history of 
continuity of symptomatology and treatment for actinic 
keratosis.

4.  The evidence of record reflects that the veteran 
experiences monthly recurrences of gouty arthritis of the 
left great toe, manifested by pain and swelling; there is no 
evidence (subjective or objective) of any other current 
manifestation of gout.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a).

2.  Actinic keratosis was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1998).

3.  The criteria for a compensable rating for gout have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5002, 5017 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are completely negative 
for complaints or findings of a psychiatric disorder.  On 
annual medical examinations in August 1970, May 1974, June 
1976, May 1977, June 1978, June 1979, May 1980, May 1981, 
December 1983, June 1987, and at his July 1989 military 
retirement medical examination, he denied frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.  
Psychiatric examination on these occasions was normal.  

Additional service medical records show that in October 1972, 
the veteran requested removal of a skin tag from his neck.  
In May 1973, he was treated for acne necroticatic millaris.  
In November 1973, he was again seen for a persistent macular 
eruption of the scalp.  The assessment was acne necroticatic 
millaris and Erythromycin was prescribed.  In December 1975, 
he was seen for chronic folliculitis of the scalp.  
Examination showed a few pustules and exacerbations of the 
scalp.  The assessment was chronic folliculitis and 
tetracycline and medicated shampoo were prescribed.  

In August 1979, the veteran was seen for a hot, swollen right 
great toe.  The impression was gout.  In November 1984 and 
July 1985, he was seen on follow-up for gout; he had no 
complaints and the assessment was gout under control.  In 
January 1986, he was seen for telangiectasias on the nose and 
slight scaling and redness above the eyebrow.  The 
assessments were rosacea and sebaceous dermatitis.  In 
February 1986, he was seen for a refill of medication.  He 
reported that he had a history of gout for the last six years 
and that his last exacerbation had been two years ago; he 
denied current symptoms.  He also indicated that he was being 
followed in the dermatology clinic for acne rosacea and was 
being treated with tetracycline.  The assessments included 
gout, under control, and rosacea.  

In April 1986, the veteran was seen for a single actinic 
keratosis on the right hand.  A history rosacea well 
controlled with tetracycline was noted.  It was also noted 
that the veteran had a telangiectasia on the nose for which 
he wanted treatment.  In May 1986, he was treated with an 
argon laser for nasal and chin telangiectasias.  On follow-
up, there was no scaling or erythema.  In July 1986, he 
reported a 50 percent improvement in his telangiectasias.  
Also observed was a benign intradermal nevus.  On physical 
examination in July 1986, the assessments included history of 
gouty arthritis, asymptomatic on Allopurinol, and acne 
rosacea on medication.  In September and November 1986, and 
March and June 1987, he again underwent argon laser treatment 
for telangiectasias, which the examiner indicated were 
secondary to acne rosacea.  

In February 1987, the veteran was seen for a cherry 
hemangioma on his left neck, two melanocytic nevi on his 
chin, and several actinic keratotic papules on the dorsum of 
the hand and ears.  In May 1987, he reported that he had had 
no recurrent gout attacks.  The diagnoses included history of 
gout with no recurrence on Allopurinol.  On examination in 
December 1987, the veteran reported that his last attack of 
gout was three years prior and had occurred in his left great 
toe.  The assessments included gout, well controlled on 
Allopurinol and acne rosacea, controlled on tetracycline.  

In December 1987, he was seen for a painful circular lesion 
on the dorsum of the left hand.  Objective examination showed 
multiple telangiectasias, but no active rosacea.  The 
diagnoses included rosacea and rhinophyma, secondary to 
rosacea.  A trial of Accutane was recommended.  In May 1988, 
the veteran began a course of treatment with Accutane for 
rosacea.  On follow-up in June 1988, he reported excellent 
results with the Accutane treatment.  In June 1988, he 
reported no recurrences of gout.  In October 1988, he again 
reported excellent results with Accutane.  Physical 
examination showed that the veteran was free of pustular 
lesions and telangiectasias.  The assessment was status post 
Accutane for rosacea with excellent result.  

On examination in January 1989, he denied recurrent gout 
attacks.  In March 1989, he again reported continued good 
results with Accutane, but indicated that he had a one year 
history of bumps on his chest.  Examination showed fine 
follicular papules on the chest.  The assessments were acne 
rosacea, doing well, and keratosis pilaris.  In June 1989, he 
reported a pruritic rash on his chest which became worse with 
exercise.  The assessment was keratoprecipitate versus 
miliaris rubrum versus pityrosporum folliculitis.  Also noted 
was actinic keratosis on the left hand and a nevus on the 
back.  

At his July 1989 military retirement medical examination, the 
veteran reported a history of skin diseases, specifically, 
acne rosacea, as well as gout.  He denied arthritis, foot 
trouble, depression or excessive worry, frequent trouble 
sleeping, and nervous trouble of any sort.  Physical 
examination showed that the skin was normal, as were the feet 
and other musculoskeletal.  The diagnoses included acne 
rosacea rhinophynea - resolved with four months of Accutane 
use; gout - off medication for one year; degenerative joint 
disease of the knees; and actinic keratosis.  

Following his separation from service, in July 1991, the 
veteran filed a claim of service connection for numerous 
disabilities, including knee problems, back problems, acne 
rosacea, arthritis, and gout.  

In connection with his claim, he was afforded a VA medical 
examination in August 1991.  The veteran reported a history 
of gout and indicated that it was well-controlled with 
Allopurinol.  He stated that it usually affected both first 
metatarsal phalangeal joints.  The veteran also reported that 
he had been told that he had degenerative joint disease of 
the low back and knees for which he took Motrin with good 
results.  The veteran reported a history of acne rosacea 
which was treated three years prior with Accutane.  He stated 
that his symptoms markedly improved with this treatment and 
had not returned.  Physical examination showed that the 
veteran's skin was normal.  He had full range of motion in 
both knees with no swelling, deformity, tenderness, 
limitation of motion, crepitus, redness or heat.  No 
psychiatric abnormalities were noted.  Examination of the low 
back showed a midline scar in the lumbosacral area, a 
residual of previous surgery.  The impressions included 
status post surgery of the back for ruptured disks; gout, 
controlled with medication; osteoarthritis of the low back 
and knees; and acne, no symptoms at present.  

By October 1991 rating decision, the RO granted service 
connection for numerous disabilities, including degenerative 
joint disease of the knees, degenerative disc disease of the 
lumbosacral spine, acne rosacea, lateral epicondylitis of the 
left elbow, and gout.  The RO assigned a noncompensable 
rating for gout, pursuant to Diagnostic Code 5017.

The RO subsequently obtained VA outpatient treatment records 
for the period of March 1992 to April 1993.  These records 
show that in March 1992, the veteran reported a history of 
acne rosacea, treated with Accutane, and stated that he had 
developed a dry, itching skin lesion.  Also reported was a 
history of gout which was controlled with Allopurinol.  
Examination showed a 3 millimeter red, raised lesion on the 
left hand and numerous actinic keratoses.  The assessments 
included acne rosacea and gout.  In April 1992, he had the 
lesion removed from the dorsum of the left hand.  The 
pathology report shows a diagnosis of acrokeratosis verruca 
formis.  In April 1993, he sought treatment for an itching, 
burning skin rash, reporting that he had been treated off and 
on for actinic keratosis for the past 10 years.  He stated 
that in January 1993, he developed a rash on his thighs and 
chest, aggravated by heat and dry air.  He also reported a 
history of treatment with Accutane for acne rosacea.  His 
medication included Listoprol, Allopurinol for gout.  The 
assessment was drug-induced hypersensitivity, possibly 
Allopurinol and actinic keratosis in two small areas - over 
the left eye and over the left ear.  

On VA medical examination in March 1994, the veteran reported 
that he had been diagnosed with gout in 1977 and had been 
having approximately one flare-up monthly, primarily in the 
left big toe.  He stated that he was currently taking 
medication for gout.  The assessments included history of 
gout.  No complaints or finding pertaining to the skin or a 
psychiatric disorder were recorded.

By March 1995 rating decision, the RO continued the veteran's 
noncompensable rating for gout.

VA outpatient treatment records for the period of December 
1994 to September 1995 show that in March 1995, he reported a 
history of occasional gout problems for which he took 
medication, but indicated that he had had no recent flare-
ups.  The assessment was history of gout.  On X-ray 
examination of the feet in March 1995, the right foot was 
normal; the left foot exhibited a prominent exophytic bony 
projection of the head of the first metatarsal with severe 
joint space narrowing of the PIP joints.  The radiologist 
indicated that this had more the appearance of severe 
degenerative changes than gouty arthritis.  Otherwise the 
left foot was unremarkable.  In April 1995, he reported that 
he had developed stomach problems.  He explained that he 
recently increased his medication for gout (Indocin) after he 
experienced a flare-up of pain in his toe.  The examiner 
recommended that the veteran use Salsalate for arthritis pain 
and reserve Indocin for active inflammatory gout attacks.  In 
September 1995, he reported a skin disorder.  The assessment 
was aging skin.  

In a January 1996 statement, the veteran indicated that his 
acne rosacea was treated in-service in 1987 and 1988 with a 
course of Accutane.  He stated that he was advised by his 
treating physician that he might develop skin problems later 
as a result of this medication because his oil glands "might 
never come back."  The veteran stated that he did, in fact, 
experience skin problems thereafter and was given various 
topical medications as treatment.  

On VA psychiatric examination in May 1997, the veteran 
described his in-service stressors and indicated that his 
current symptoms included periodic nightmares (occurring once 
every six weeks to four months).  He also indicated that he 
had been sensitive to loud noises and had some level of 
irritability.  He reported that he had been employed full-
time for the past four and one half years and had not lost 
any time from work due to emotional symptoms.  The examiner 
noted that, although the veteran had some post-combat dreams 
and some easy startle response, he showed no other symptoms 
suggestive of PTSD.  In addition, he indicated that he did 
not believe that the veteran's stressors were at the level 
usually associated with PTSD.  The diagnosis was "no 
psychiatric diagnosis."

In a November 1997 examination report, the examiner noted 
that the veteran had a history of acne rosacea which was 
treated in service with a course of Accutane.  He further 
noted that the veteran was now concerned because he had dry 
skin on his arms, legs, chest, and back and felt that it was 
related to the Accutane treatment.  On examination, there was 
slight hyperemia of the nose and central cheeks, but no 
pustules, papules, or rhinophyma.  There was dry, sundamaged 
skin on the extensor surfaces of both forearms with a few 
actinic keratoses.  The remainder of the skin was dry.  The 
assessment was asteototic dermatitis, otherwise known as dry 
skin.  The examiner indicated that he did not think the 
veteran's dry skin was related to his Accutane treatment.  In 
addition, the veteran's rosacea was noted to be in good 
control and very quiet.  

On VA orthopedic examination in November 1997, a history of 
several disabilities was noted, including gout.  He reported 
he had flare-ups about once monthly in which the left great 
toe becomes red, swollen, hot, and tender.  He stated that 
this discomfort lasts several days until he was able to take 
Naprosyn to get rid of the flare-up.  The examiner noted that 
the veteran's toe problem was aggravated by the fact that the 
veteran had a bit of a left foot drop left over from some 
back surgery.  It was noted that the veteran had a tendency 
to bump his toe and drag his left foot, which caused pain.  
The veteran described his toe pain as constant and a 5 on a 
pain scale of 1 to 10.  He stated that, after walking 100 to 
150 yards, his pain was approximately an 8 on a scale of 1 to 
10.  He described his toe as swollen most of the time and 
that he needed a special shoe in order to walk around with 
any reasonable degree of comfort.  On examination, the feet 
showed extension from 0 to 25 degrees on the right and from 0 
to 15 degrees on the left great toe.  The left first MTP 
joint was moderately swollen with no evidence of heat or 
erythema.  X-ray examination of the left great toe showed 
severe osteoarthritis of the first tarsometatarsal joint and 
possible intra-articular loose bodies.  The assessment 
included gouty arthritis of the left great toe, combined with 
some arthritis due to trauma.  

Recent VA outpatient treatment records show that in November 
1997, he was noted to be taking medication for dermatitis.  
In February 1998, the veteran reported that it had been 
recommended that he obtain "box shoes" for relief of MP 
joint discomfort.  In April 1998, cryo keratosis was observed 
on the lateral forehead.

By September 1998 rating decision, the RO granted a separate 
evaluation for degenerative joint disease, exostosis of the 
left great toe, assigning it a 10 percent rating under 
Diagnostic Code 5010.  The noncompensable rating for gout was 
continued.  

II.  Service connection claims

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Additionally, where a veteran 
served continuously for 90 days or more and a psychosis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  The Court has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, in any claim for benefits, the initial question 
before the Board is whether the claimant has met his or her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well- 
grounded. 38 U.S.C.A. § 5107(a). The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit ) has set forth the 
general parameters of what constitutes a well-grounded claim, 
i.e., a plausible claim, one which is meritorious on its own 
or capable of substantiation.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Specifically, the Federal Circuit has held that in order for 
a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible. 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).




PTSD

In addition to the above requirements, service connection for 
PTSD requires (1) medical evidence establishing a clear 
diagnosis of the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
see Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

As set forth above, the veteran's service medical records, as 
well as the post-service treatment records, show no 
complaints or clear diagnoses of any psychiatric disability, 
including PTSD.  As such, there is no competent (medical) 
evidence of record showing a current diagnosis of PTSD.  The 
veteran's contentions that he has PTSD are insufficient to 
render the claim well grounded because the record does not 
reflect that he possesses a recognized degree of medical 
knowledge.  Espiritu, 2 Vet. App. at 494 (lay statements 
alone do not constitute competent evidence of a medical 
diagnosis).

Congress specifically limits entitlement for service- 
connected disease or injury to cases resulting in a 
disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of 
proof of a present disability, therefore, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Based on the foregoing, the Board must conclude that 
the claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 5107(a), 5121.

In reaching this decision, the Board recognizes that the 
veteran served honorably in the U.S. Navy for approximately 
thirty years and is a decorated combat veteran.  However, the 
Board is bound in its decisions by the law enacted by 
Congress, the regulations lawfully adopted by VA, and the 
decisions of the Court.  38 U.S.C.A. §7104(c).  Applying 
those applicable criteria to the facts in this case, the 
Board is compelled to find, in the absence of any medical 
diagnosis of PTSD, that there is no basis under the law to 
award service connection for PTSD.  38 C.F.R. § 3.304(f).

Because the claim of service connection for PTSD is not well 
grounded, VA is under no obligation to assist the veteran in 
the development of facts pertinent to that claim.  38 
U.S.C.A. § 5107(a).  The Board is cognizant, however, that 
the Court has held that VA may have an obligation under 38 
U.S.C.A. § 5103(a) to advise the claimant of evidence needed 
to complete a claim.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Specifically, the Court has held that the section 5103(a) 
duty requires that, when a claimant identifies medical 
evidence that may complete an application but is not in the 
possession of VA, VA must advise the claimant to attempt to 
obtain that evidence.  See Brewer v. West, 11 Vet. App. 228 
(1998).  In this case, the veteran has not identified any 
specific evidence that has not been submitted or obtained, 
which could render the claim of service connection for PTSD 
well grounded.  

Skin disability (other than acne rosacea)

In this case, the veteran contends that he has a skin 
condition (separate and distinct from his already service-
connected acne rosacea) which developed in service, possibly 
secondary to treatment with Accutane.  

After careful consideration of the evidence of record, the 
Board finds that the record does not support service 
connection for asteototic dermatitis (i.e. dry skin).  This 
condition was never diagnosed in service and at the most 
recent VA medical examination in November 1997, the examiner 
concluded that such condition was unrelated to the veteran's 
use of Accutane in service.  Nor is there any evidence of 
record that asteotic dermatitis is related to the veteran's 
period of service or any of his service-connected 
disabilities.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1468.

On the other hand, the Board finds that the record does 
support service connection for actinic keratosis.  As set 
forth above, the service medical records show that the 
veteran was diagnosed on several occasions in service with 
actinic keratosis.  For example, in April 1986, a single 
actinic keratosis was noted on the right hand.  In February 
1987, several actinic keratotic papules were observed on the 
dorsal of the hand and ears.  In March 1989, keratosis 
pilaris was noted on the veteran's chest and actinic 
keratosis was observed on the left hand.  At his July 1989 
military retirement medical examination, the diagnoses 
included both acne rosacea rhinophynea - resolved, and 
actinic keratosis.  

Likewise, post-service medical records show continued 
treatment for a skin disability, other than acne rosacea.  
For example, in March 1992, the veteran reported a history of 
acne rosacea, treated with Accutane and stated that he had 
developed a dry, itching skin lesion.  Objective examination 
showed a 3 millimeter red lesion on the red hand and numerous 
actinic keratoses.  In April 1992, he had the lesion removed 
from the dorsum of the left hand.  The pathology report shows 
a diagnosis of acrokeratosis verruca formis.  The veteran was 
also seen in April 1993 for an itching, burning skin rash, 
reporting that he had been treated off and on for actinic 
keratosis for the past ten years.  The assessment was drug-
induced hypersensitivity, possibly from Allopurinol, and 
actinic keratosis in two small areas, over the left eye and 
left ear.  On November 1997 VA medical examination, the 
examiner observed dry, sundamaged skin on the extensor 
surfaces of both forearms, as well as a few actinic 
keratoses.  

Based on the foregoing, the Board finds that service 
connection for actinic keratosis is warranted.  This 
condition is noted on numerous occasions in the record, both 
in service, at his July 1989 military separation medical 
examination, shortly after his separation from service, and 
currently at the most recent VA medical examination.  These 
clinical notations, in conjunction with the veteran's 
credible testimony regarding continuity of symptomatology, 
and the length of his period of service, are sufficient to 
support service connection for actinic keratosis.  



III.  Increased rating for gout

Initially, the Board has determined that the claim for a 
compensable rating for gout is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran's evidentiary 
assertions concerning the severity of his service-connected 
gout (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased rating for this disability is well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

Further, the Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of the VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. § 
5107(a) (West 1991).  Neither the veteran nor his 
representative has indicated that there are other records 
available which might be relevant to the issue on appeal.  
Therefore, the Board finds the duty to assist to have been 
fully met in this case and that no further assistance to the 
veteran is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is to be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Schedule for Rating Disabilities provides that gout 
(Diagnostic Code 5017) is rated by analogy to rheumatoid 
arthritis (Diagnostic Code 5002).  

Under Diagnostic Code 5002, when there is an active disease 
with constitutional manifestations associated with active 
joint involvement, totally incapacitating, a 100 percent 
rating is warranted.  A 60 percent rating is provided where 
there is objective medical evidence of symptoms less than 
those required for a 100 percent rating but with weight loss 
and anemia productive of severe impairment of health, or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 40 
percent rating is provided where there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 20 percent rating is provided where there are one or 
two exacerbations a year in a well-established diagnosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5002 (1998).

Under Diagnostic Code 5002, when there is only chronic 
residuals, such as limitation of motion or ankylosis, 
favorable or unfavorable, the disability is to be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  

When the rating schedule does not provide for a 
noncompensable rating for a specific diagnostic code, such a 
rating shall nevertheless be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).

After careful review of the claims file, the Board finds that 
a compensable rating for the veteran's service-connected gout 
is not warranted.  Since his separation from service, the 
veteran's gout has been consistently described as well-
controlled.  The primary manifestation of his disability, 
based on both the objective medical evidence of record and 
the veteran's subjective reports, is recurrent attacks of 
residual gouty arthritis pain in the great left toe.  

For example, at his July 1989 military retirement medical 
examination and at his August 1991 VA medical examination, 
the veteran reported a history of gout, particularly in the 
great toes, but indicated that it was under control with 
medication.  Likewise VA outpatient treatment records from 
March 1992 to April 1993 also show that the veteran's gout 
was controlled by medication.  On VA examination in March 
1994, he reported experiencing approximately one flare-up 
monthly of gouty arthritis in the left big toe.  

In March 1995, VA outpatient treatment show that he reported 
a history of occasional gout problems for which he took 
medication, but indicated that he had had no recent flare-
ups.  At that time, X-ray examination of the feet showed a 
normal right foot; the left foot severe joint space narrowing 
of the PIP joints which resembled severe degenerative changes 
more than gouty arthritis.  

In his August 1995 notice of disagreement, the veteran 
indicated that he had five or six gout attacks yearly in the 
left big toe.  He indicated that his left toe joint was 
extremely painful and that he had been told by physicians 
that the pain in his left toe had been caused by gout 
attacks.  He indicated that he had trouble walking without 
extreme pain in the left foot.  In his September 1995 
substantive appeal, the veteran argued that he was entitled 
to a 10 percent rating for gout because he had limited motion 
in the left big toe and it caused great pain to walk.  He 
stated that he had five to six such attacks yearly.  

On VA orthopedic examination in November 1997, the veteran 
again reported monthly flare-ups of gout monthly in which the 
left great toe becomes red, swollen, hot, and tender.  X-ray 
examination of the left great toe again showed severe 
osteoarthritis of the first tarsometatarsal joint.  The 
assessments included gouty arthritis of the left great toe, 
combined with some arthritis due to trauma.  

By September 1998 rating decision, the RO granted a separate 
10 percent rating for degenerative joint disease, exostosis 
of the left great toe, and assigned a 10 percent rating 
thereto under Diagnostic Code 5010.  The noncompensable 
rating for gout was confirmed and continued.  

After careful review of the entire record, the Board finds 
that the weight of the evidence shows that the veteran's gout 
is manifested primarily by pain, swelling, limited motion, 
etc., in the left great toe.  Both objective and subjective 
evidence of record show that these symptoms are extremely 
painful for the veteran.  However, the Board finds that to 
assign a compensable rating for gout based solely on the 
great left toe symptoms would overcompensate him for the 
actual impairment of his earning capacity and would 
constitute pyramiding, which is specifically to be avoided 
pursuant to 38 C.F.R. § 4.14.  In this case, the 
symptomatology of the veteran's degenerative joint disease of 
the left great toe is not separate and distinct from the 
symptomatology due to gout.  Thus, to award a compensable 
rating for gout based on these symptoms would result in 
evaluation of the same manifestations twice under various 
diagnoses.  See Esteban, supra.  

Overall, the Board finds that the current noncompensable 
rating is the most appropriate evaluation for the veteran's 
gout.  His left toe symptoms notwithstanding, the evidence 
does not show that he has 1 or 2 exacerbations of gout per 
year, along with a well-established diagnosis, nor does it 
show he has any limitation of motion or ankylosis of any 
other joint.  Thus, the evidence is not evenly balanced and 
the criteria for a compensable rating for gout have not been 
met. 



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for actinic keratosis is granted.

A compensable rating for gout is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

